 HARNISCHFEGER CORPORATION47HARNISCHFEGER CORPORATIONandAMALGAMATED LOCAL 632, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIO.Case No. 18-CA-341.February 07,1953Decision and OrderOn November 12, 1952, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Respondent's request for oral argument is denied as the record,including the exceptions and brief, adequately presents the issues andpositions of the parties.The Board 1 has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Harnischfeger Corporation,Escanaba, Michigan, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Local 632, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, CIO, or in any other labor organization of its employees, by dis-criminating in regard to their hire or tenure of employment or anyterm or condition of their employment.(b) Discharging or discriminatorily refusing to reinstate employeesfor the reason that they engaged in strike or other concerted activitiesprotected by the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Amalgamated Local 632, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston, Murdock,and Styles].103 NLRB No. 4. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection, or to refrain from any or all of such ac-tivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer John Connelly, Austin Ohlen, and Charles Wheatley im-mediate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rights andprivileges as provided in the section of the Intermediate Report en-titled "The Remedy."(b)Make whole John Connelly, Austin Ohlen, and Charles Wheatleyin the manner set forth in the section of the Intermediate Report en-titled "The Remedy" for any loss of pay they may have suffered byreason of the Respondent's discrimination against them.(c)Upon request make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due under theterms of this Order.(d)Post at its plants at Escanaba, Michigan, copies of the noticeattached to the Intermediate Report herein and marked "AppendixA." 2 Copies of said notice, to be furnished by the Regional Directorfor the Eighteenth Region, shall, after being signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places including places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that notices are not altered, defaced, orcovered by other notices.(e)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply therewith.2Thisnotice shallbe amneded by substituting for the words "The recommendations ofa Trial Examiner" In the captionthereof the words "A Decision and Order."In theevent that this Order is enforced by a United States Court of Appeals, there shall be sub-stituted for thewords "Pursuant to Decision and Order"the words"Pursuant to a Decreeof the United States Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge andan amendedcharge duly filed by Amalgamated Local 632,United Automobile, Aircraft and Agricultural Implement Workers of America HARNISCHFEGERCORPORATION49(010) herein called the Union, the General Counsel of the National Labor Re-lationsBoard for the Eighteenth Region (Minneapolis, Minnesota), issued hiscomplaint dated June 17, 1952, against Harnischfeger Corporation, herein calledthe Respondent.The complaint alleged that Respondent had engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.Copies of the charges, complaint,and a notice of hearing wereduly served upon the parties.Specifically, the complaint as amended at the hearing, alleged that Respond-ent on or about September 14, 1951, did lay off and discharge and thereafterrefuse to reinstate employees John Connelly, Austin Ohlen, and Charles Wheat-ley because they joined, assisted, and supported the Union and for the furtherreason that they engaged in concerted activities with other employees for thepurpose of collective bargaining and other mutual aid and protection.Re-spondent's answer admitted the discharge of the men but denied the commissionof any unfair labor practices. It alleged affirmatively that Connelly, Ohlen,and Wheatley were discharged because they participated in a work-stoppageduring working hours in violation of the labor agreement then in effect betweenthe Respondent and the Union and in violation of the instructions of the unionofficers and further in violation of the Respondent's rules.Pursuant to notice a hearing was held at Escanaba, Michigan, on July 22, 23,24, and 25, 1952, before Sidney Lindner, the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner. The General Counsel and the Re-spondent were represented by counsel and the Union by its representative.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence was afforded all parties.At the conclusion of the taking of thetestimony, the General Counsel made a motion to amend the complaint by theaddition of the date on or about September 14, 1951, in paragraph 4.The motionwas granted.The General Counsel's motion to conform the pleadings to theproof with respect to minor matters was granted over the objection of theRespondent's counsel.The motion of the Respondent to amend its answer tospecifically set up as a defense the lapse of time on the part of the complainingUnion in bringing the within matter on for hearing was granted without objec-tion.With respect to the defense of lathes, as the Trial Examiner advisedcounsel for the Respondent at the hearing the Board has heretofore held thatthe equitable principle of laches does not apply to the Board in its administrativecapacityas anagency of the Government. SeeBaker Manufacturing Company,75 NLRB 1012; GibbsCorporation,74 NLRB 1182. Ruling was reserved onRespondent's motion to dismiss the complaint as a whole and is disposed of inaccordance with the findings of fact and conclusions of law made below.Waivingfull oral argument the parties briefly discussed the issues, their respective conten-tions, and the authorities upon which they relied. Since the conclusion of thehearing the undersigned has received briefs from the Respondent and the GeneralCounsel which have been dulyconsidered.Upon the entire record in thecase andfrom his observation of the witnesses,the Trial Examiner makes the following :FINDINGS Or FACT1.THE BUSINESS OF THE RESPONDENTHarnischfegerCorporation, a Wisconsin corporation,maintains its principaloffice and place of businessat Milwaukee, Wisconsin.At Escanaba, Michigan,the Respondent operates two plants,a welder plantlocated on Stephenson 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDAvenue and a truck-crane plant on the Danford Road. At the truck-craneplant, the Respondent is engaged in the manufacture and sale of cranes, hoists,truck cranes, diesel engines, and other products. In the course and conduct ofits business and in the operation of the truck-crane plant, Respondent causesand has continued to cause large quantities of raw materials to be purchasedand transported in interstate commerce from and through States of the UnitedStates other than the State of Michigan to the truck-crane plant, and causes andhas continuously caused large quantities of finished products manufactured atthe truck-crane plant to be sold and transported in interstate commerce from thetruck-crane plant in Escanaba, Michigan, through and into States of the UnitedStates other than the State of Michigan.During the calendar year 1951, theRespondent made purchases of raw materials consisting of steel, copper, metalalloys, automotive parts, motors, and other parts of which in excess of $1,000,000in value was shipped to the truck-crane plant from points outside of the Stateof Michigan.During the same period, the Respondent sold and shipped fromthe plants in Escanaba, Michigan, to points outside the State of Michigan,finished products value in excess of $1,000,000.The Respondent admits, and itis hereby found, that it is engaged in commerce within the meaning of the ActII.THE LABOR ORGANIZATION INVOLVEDAmalgamated Local 632, United Automobile, Aircraft and Agricultural Im-plement Workers of America (CIO) is a labor organization admitting to mem-bership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESSequence of EventsAs noted heretofore, the Respondent operates two plants in Escanaba, Michi-gan, known respectively as the truck-crane plant and the welder plant, locatedabout 11 miles from each other.In October 1947, pursuant to certification of the Michigan Labor MediationBoard, the Respondent recognized Local 483 of the United Automobile, Air-craft and Agricultural Implement Workers of America (CIO) for a produc-tion and maintenance unit of employees at its welder plant.Following an election conducted pursuant to an order of the Board, the Inter-national Union was certified in November 1949 and the Respondent recognizedLocal 1011 of the said International as the collective-bargaining representativefor a production and maintenance unit of employees at its truck-crane plant.On May 15, 1950, the Respondent entered into separate contracts with Local483 and Local 1011, each of which bore a termination date of May 15, 1951, witha 60-day automatic renewal clause.Both contracts contained the followingprovisions under section 2 entitled "Grievance Procedure" :This agreement provides a method for orderly adjustment of grievances,therefore it is agreed that there shall be no lockouts or strikes of any kind,no slowdowns or limitations of work of any kind. Any one or more em-ployees partaking in any such strikes or activities are subject to disciplineup to and including discharge, and any employee so disciplined shall havethe full rights accorded him under the grievance procedure hereinprovided.In February 1951, Locals 1011 and 483 amalgamated to form Local 632, thecharging Union herein.The Union served a 60-day notice on Respondent under HARNISCHFEGER CORPORATION51date of March 26, 1951, received by the Respondent on March 29, 1951, that itproposed to modify the collective-bargaining contracts requesting Respondentat thesametime to meet and confer with it for the purposes of negotiating theterms of a modified contract.The Respondent raises no issue herein regarding the untimeliness of the 60-day notice. In any event the subsequent negotiations between the parties isan indication that the untimeliness of the notice was waived'On April 12, 1951, the Union notified the Federal Mediation and Concilia-tion Service of the existence of a dispute between it and the Respondent.Pursuant to these notices, negotiation meetings between the Union and theRespondent commenced on or about April 15, 1951. The bargaining committeerepresenting the Union consisted of its president, Wallace Larson, who acted alsoas committee chairman ; Gordon Honeywell, chairman of the truck-crane plantunit ; Albert Constantineau, chairman of the welder plant unit ; Reginald Bryant,employee in the truck-crane plant ; and Clifford Dubord, employee in the welderplant.Acting for the Respondent at different times during the course of thenegotiations were Herman Menck, vice president and general works managerand incharge of all the negotiations with the various unions in Respondent'snine different plants ; Howard Timms, general manager of Respondent's Escanabaplants ; Thomas Swain, personnel director in Milwaukee, Wisconsin ; and HowardFontaine, personnel manager in Escanaba.'On or about May 14, 1951, a committee consisting of the president and record-ing secretary of Local 632 and the chairman and vice chairman of the truck-craneplant and welder plant units, respectively, signed a written extension of the May15 contract for 60 days.' Larson testified that this extension was signed withoutthe sanction of the membership. On May 16 the membership voted to change thecontract extension from 60 days to a day-to-day basis. It also provided that thebargaining committee rather than the officers act for the Union in its negotiationswith the Respondent.At a special membership meeting held on May 27 it was agreed that the con-tract be extended for a 30-day period from its expiration date and that thebargaining committee be empowered to make an additional 2-week extension ifitwas found necessary. Thus, in accordance with this action of the membershipthe union bargaining committee and Timms on May 29 executed a written ex-tension of the contract which expired on May 15 for a 30-day period thereafter.On June 13, 1951, a second written extension was executed by the bargainingcommittee and Timms whereby the contract was extended for an additional 15daysthroughJune30, 1951.The record reveals that there were no further written extensions of thecontract.Larson, Honeywell, Bryant, and Dubord testified unequivocally that sometimebetween the first and middle of July 1951, the parties entered into a "gentlemen'sagreement" to abide by the terms of the old contract only until September 1, 1951.Timms testified that sometime in the early part of July, while meeting withthe bargaining committee, the problem whether the parties would continue tohandle grievancesin accordance with the procedure set up in the old contractwas brought up by Larson and Honeywell. Further, in view of the expiration ofthe written extension of the contract, the broadissueof the future conduct be-tween the parties was raised.Timms stated that the Respondent expressed theICf.Miami DailyNews,Inc.,66NLRB 663;NationalGypsum Company,64 NLRB 559.8 Fontainedid not arrivein Escanabauntil July 1, 1951.$ It is noted that this committee did not constitute the regular union bargaining com-mittee. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDdesire to continue the terms of the old contractinstatus quountil after theMilwaukee contract was settled.4According to Timms, theunion bargainingcommittee was concerned primarily with the effective date of the moneysettle-ment in the new contract. Timms testified further that it was then agreed thatthe parties would be bound by the terms of the old contract until after theMilwaukee contract was settled and in addition the terms of the new contractwhenever settled would become effective September 1, 1951.On cross-examination, Timms admitted that at a meeting held on or aboutJuly 5 attended by union and respondent representatives as wellas Ivan Brown,regional representative of the International Union, the Union proposed that theparties agreeto all terms of the new contract except for the economicmatters butthat it was to be understood the Union would in no way waive its right to strikeon the economicissuesuntil they were concluded by negotiations to the satisfac-tion of the parties.The Respondent refused to accept any proposal that did notincludeagreement on the part of the Union not to strike and nothing furtherwas accomplished at this meeting. The minutes of the union meeting for July 5in evidence contain the following notation : "Dist. Rep. Ivan Brown read dis-crepenciesin new contract which Co. won't act on.Motion was made that duethese discripencies (sic), the local continue to work without a contract untilSept. 1."Menck testified that in previous years he had attempted to get the contractswith the Union in Escanaba to expire from 2 weeks to a month after the "maincontract" in Milwaukee so that as he put it "the tail should not wag the dog."5With this in mind he stated he explained to the union bargaining committee that"if we dated it [the contract] after the main plant again because I could not reallydo a good job particularly on money in bargaining." It washis understanding,according to Menck, that after the few written extensions the parties orallyagreed to extend the old contract until the Milwaukee agreement was concluded.In any event, said Menck, there was no objection to such an extension and to thebest of his knowledge it was lived up to on both sides.On cross-examination Menck testified that it was on his suggestion that nofurther written extensions were entered into by the parties because he had noknowledge of "where we were going in Milwaukee" and there justwas no pointin signingextensions all the time.The parties then orally agreed to abide bythe existing contract until a new one was signed.In answerto the question,"When did you make that statement?" Menck replied, "Way back in Mayalready.Imade that every time our bargainingsessions were in progress."During August the parties held one negotiation meeting.Although the recorddoes not reveal precisely the discussions relative to the contract it appears thatthere was oral agreement on practically all matters with the exception of seniority,certain classifications, and wages.Nothing, however, had as of that time beenreduced to writing.On August 6, 1951, the Respondent filed a representation petition with the Boarddocketed under Case No. 18-RM-104. The parties subsequently entered into astipulation for certification upon consent election.Prior to the election theRespondent sent a letter addressed "to all our employees" calling attention to theforthcoming election which it stated was being held for the purpose of determin-ing by secret ballot whether or not the employees did or did not wish to* The Respondent'smain plant is located in Milwaukee,Wisconsin,where it has some3,500 employees.Its contract with another international union there was due to expireAugust 31, 1951.It appears from the record that the Respondent was attempting in its negotiations withunions at its different plants to be guided by the wage pattern arrived at in the "maincontract" in Milwaukee which as noted previously was due to expire August 91, 1951. HARNISCHFEGER CORPORATION53sented by the Union. Among other things the Respondent stated that it felt"strongly" that a union was not needed at Escanaba. It implored the employeesto vote and asked that they carefully consider their vote, pointing out that ifthe Union won the election by the majority of votes cast each employee would berepresented by the Union whether they were members of it or noteThe electionconducted by the Board on August 30, 1951, resulted in 370 votes for the Unionwith 38 votes cast against the Union.Successive negotiation meetings were held between the parties on September11 and 12.The issues of wages and seniority wereagaintaken up.Menck toldthe union bargaining committee that the Respondent had offered a 5-cent increaseto the Milwaukee employees and while he was unable to make a similarfirm offerat this meeting he wouldagaincontact his associates in Milwaukee with a view toobtaining their consent so that he could make such an offer in the future.Menckalsoadvised the committee that Wage Stabilization Board approval would haveto be obtained.Menck testified that the meeting closed very cordially and hepromised to be back in 10 days with his answer.Despite the cordial relations that appeared to exist between the union bargain-ing committee and the Respondent, the record discloses that because of the lackof progress in the negotiations there was general unrest among the employeesduring this period.Honeywell, in answer to several questions put to him byRespondent's counsel relative to this situation, testified as follows :Q. I think you said in answer to Mr. Meter that prior to September 13th,there was considerable unrest in the plant, is that right?A. That is true.Q. By that I mean, there was a lot of dissatisfaction on the part of theemployees with the way in which negotiations were being conducted by theUnion, is that right?A. That kept on getting hotter and hotter through the wholesummer.Q. It got worse and worse until September 13th it burst out, isn't that aboutit?A. Yes, it really blossomed forth.On the morning of September 13, Larson reported to the plant shortly before7 a. in., the regular starting time.He discussed the progress of the previous days'negotiations with his bargaining committee colleagues and at 7 a. in. started onhis assignment, a patch-up welding job.He testified that he continued to workat his regular station until shortly after 9 a. in. when employee Robert Tannerasked if he was going to attend the meeting at the clock.Upon further inquiry byLarson about the meeting, Tanner said that the employees of the truck-crane plantwere going to meet at the time clock because they wanted to know what went onat the bargaining sessions and also decide what they were going to do.Larsonstated he told Tanner he would have to confer with Honeywell and other unionofficers.At about 9: 15 a. in., Larson talked with Honeywell and Bryant in thepresence of employees Tanner, Robert Swanson, and Austin Ohlen, the latteralleged in the complaint to have been discriminatorily discharged.Larson testified he asked Honeywell if he knew anything about the meetingat the clock, to which Honeywell replied that he heard rumors about it duringthe morning and added "the fellows are kind of up in arms, they want to knowwhat went on at our bargaining sessions."'e There is no allegation in the complaint nor is it found that the letter violated Section8 (a) (1) of the Act.THoneywell testified that when he arrived at the plant before 7 a. in. on the morningof September 13, several employees asked him about the progress of the negotiations ofthe previous day. It was not until about 8: 50 a.in. that he was told by several employeeson the assembly line that there was to be a meeting at the clock.257965-54-vol. 103-5 54DECISIONSOF NATIONALLABOR RELATIONS BOARDBryant told Larson upon the latter's inquiry that he did not know who hadoriginated the meeting.8It was decided between Larson and Honeywell that if the employees met atthe clock they would attend and make an effort to explain as much as they couldabout what took place at the bargainingsession.When the whistle blew for the start of the rest period at 9: 25 a. in. the em-ployees left their work stations to gather at the time clock.Larson testifiedthat when he arrived at the clock at 9: 26 a. in. there were about 100 employeesthere amidst considerable confusion.Almost immediately the employees startedto fire questions at Larson as to what transpired at the bargainingsessions andwhy they were not gettingan increasein wages.In accordance with the decision he and Honeywell had made, Larson got up ona box, called for order, and asked the employees what their "gripe" was.Theemployees replied that they wanted to know what was going on at the bargain-ing meetings.Larson testified that the remarks came from all directions andthat he could not name any particular employee who directed remarks to him.Larson told the group that he wanted to talk to them but since there was notsufficient time ° he suggested a special meeting on an open field across the roadfrom the plant. Larson called for a show of hands on his suggestion. Larsonthen advised the employees, "Well, all right.As soon as the whistle blows wewill punch out and go over there and we will try to settle this across the road, Iwill try to explain it to you." Larson testified that all of the employees punchedout their timecards, went to their work stations to obtain their belongings, andleft the plant.At the field meeting which was held immediately following the walkout, Lar-son stepped up on a trailer parked in the field (this was off Respondent's prop-erty) and took charge of the meeting. There is no evidence that anyone butLarson spoke to the employees on the field. Larson made an effort to explainthe proposals of both the Respondent and the Union's bargaining committee,the fact that the parties had fairly well settled the working conditions, andthat Respondent was going to try to give the employees a 5-cent increase inwages.A suggestion was made by an employee that an attempt be made to getRespondent's officialsto address the employee group on the field.10 A committeeconsisting of Larson, Honeywell, Bryant, and Ohlen went to theplant and con-conferred with Menck, Timms, and Swain.Larson requested them to comeacross the road to talk to the employees.Menck refused and stated he would notspeak to anyone until the employees returned to work after which he wouldmeet with the union bargaining committee to discuss the trouble"Menck askedLarson who was responsible for the walkout.Although Larson's testimony inanswer to this question is a bit confusing in the record he did state that he didnot know, but if the committee had "concrete proof" it would have cooperatedwith Respondent and would have advised it accordingly.Larson also deniedthat the union officers had anything to do with the walkout.The union delegation returned to the field where the weatherconditions werenot conducive to holding an orderly meeting. Larson started to explain Menck's8 Bryant testified that he was in Superintendent Zitner's office from 7:80 a. in. until9:05 a. in.While walking through the machine shop to returnto his work station,Bryant noticed several groups of employees talking and heard for the first time that therewas to be a meeting at the time clock during the rest period.0 The rest period was 10 minutes.10Menck and Timms were at the Respondent'swelder plant when the walkout in thetruck-crane plant occurred.A telephone call was put throughto them advising of theemployeesmeeting onthe field.They returned to thetruck-crane plant at about 10 a. in.and as they drove by the field they saw Larson talking to theemployees.11 This finding is based upona synthesis of the testimonyof Menck,Timms, and Honey-well. HARNISCHFEGER CORPORATION55position and finding that he could not go on with the field meeting, asked for ashow of hands to continue the meeting at the Legion Hall in downtown Escanaba,the regular meeting place of the Union. After the vote was taken Larson tele-phoned Albert Constantineau, chairman of the welder plant employees unit ofthe Union and a member of the bargaining committee, advised him of the meet-ing, and asked him to have the welder plant employees attend. The Legion Hallmeeting chaired by Larson was attended by practically all of the employees ofboth the truck-crane and welder plants.After discussion of the subject at issue, namely the progress of the negotiations,participated in by the employees, the union officers, and members of the bargain-ing committee, a strike vote was taken to empower the bargaining committee tocall a strike if the Union's proposals were not granted.The vote was 397 infavor of a strike to 21 opposed. At Larson's suggestion the employees agreedto return to work in both plants the following morning.That afternoon, Fontaine spoke to Larson and told him that Menck wouldlike to see him at the plant alone.Larson told Fontaine the bargaining committeewould see Menck.At this meeting Menck asked Larson if the union officialshad called the strike, to which Larson replied that he "felt it was the entiremembership and that we as officers of the Local did not agree that it was theproper thing to do but that we had to go along with it in order to keep somekind of order.The membership was determined to walk out and we had to goalong with them although we didn't necessarily agree that it was the rightthing to do."Further discussion took place on whether it was a special meetingas the bargaining committee contended or a strike as Menck argued.WhenLarson in answer to another question replied, "Well, we had called a specialmeeting across the road and from there down to the Legion club," and Mencksaid that was all he wanted to know, the meeting broke up.Timms testified that throughout the day of September 13, he and Menck talkedwith Superintendent Zitner and department foremen to obtain their version ofthe "root of the difficulty" and the happenings which precipitated the walkout.Timms stated that based on Foreman Albert Tebon's report of his observationsthat employees Connelly and Ohlen were in an arm-waving, shouting, roughsession with Larson prior to the rest period, he and Menck concluded that thesaid employees were leaders in what they termed the illegal walkout of Septem-ber 13 and should be discharged.'2Timms also stated that he was convincedfrom "things" he learned from his supervisors of goings on around the plantthat Ohlen, Connelly, and Wheatley were a disruptive influence in the orderlyaffairs between the Union and the Respondent. As for Wheatley, the decisionto discharge him, Timms testified, was "because of his activities in the past thatwere disruptive of our regular business with the Union committee" citing specifi-cally Wheatley's participation in a walkout on July 27, 1951.1312 Inview of the conclusions regarding the discharges of Connelly, Ohlen, and Wheatleyhereinafter made I find it unnecessary to set forth in detail Tebon's testimony,suffice itto say that he did not impress me as a credible witness. I note also that during cross-examination Tebon admitted that he observed nothing extraordinary regarding the actionsof Connelly and Olden in their so-called rough session with Larson.IsWheatley admitted his part in the July walkout.He testified that at a meeting oftruck-crane plant employees on the evening before the walkout it was agreed that theemployees would walk out in order to bring to Respondent's attention a number ofgrievances it wanted processed.Wheatley was requested by truck-crane plant stewardEd O'Leary and grievance committee member Alvin Alberts to act as chairman of themeeting.The meeting took place at 3.30 p. in.(the regular working hours were until4. 30 p in.).Wheatleystated he brought the meeting to order,received the employees'grievances,and then Timms and Zitner came out of the plant to answer the grievances.He denied that he was reprimanded in any manner for his participation in the walkout. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon reporting for work on the morning of September 14, Connelly, Ohlen,and Wheatley found that their timecards weremissing.Wheatley went toSuperintendentZither's office and was told that he was discharged for instigat-ing an illegal walkout.Connelly and Ohlen were escorted to Zitner's office bytheir foremen, Tebon and Nyberg, where they were told they were being dis-charged fororganizingand leadingan illegalwalkout.Their paycheckswhich had been prepared previously were handed to them and they left theoffice.When the employees returned to the production floor to check out their toolsbefore leavingthe plant word spread about that they were discharged and theemployees started to gather in a group."Honeywell testified that he saw the,congregated employees on the production floor shortly after the whistle blew.Zitner and Fontaine were in the group. Zitner asked Honeywell what he wasgoing to do about it and Honeywell replied that he would not make anydecisionon his own but would inquire of the membership.He mounted a block and askedthe employees if they were going to walk out in protest of the discharges orproceed by way of a grievance.36The employees voted to leave the plant.Theywere joined soon after by the welder plant employees.At a meeting that morning the union bargaining committee met with Menckand Timms in the latter's office at the truck-crane plant to discuss the dis-charges.Larson was told by Menck that after investigation through his super-visors he decided that Ohlen, Connelly, and Wheatley had caused an illegalwalkout.Larson asked Menck to reinstate the three employees.During thecourse of the discussion Larson asked how it was possible to have chosen thethree discharged employees as the instigators of an activity that was the re-sponsibility of the membership.18Dubord testified that one of the committeemembers commented that since employees in departments all over the plantacted practically simultaneously in walking out it seemed unlikely that Con-nelly, Ohlen, and Wheatley who were on their jobs during the period precedingthe walkout could have had anything to do with it. According to the commit-tee members Menck said he would not reinstate the three discharged employeesunlesshe was "ordered" or "forced" to take them back.Menck testified that he told the committee "he hardly could" reconsider thedischarges since he "had just done it."He advised the committee that it hadrecourse "on the other agreement" if it felt Respondent had dealt unjustlywith the employees and that use could be made of the grievance procedure.He testified further that the parties "might as well" resort immediately to ap-pointment of an arbitrator to settle the dispute and that they even talked aboutpossible choices of an arbitrator whom they could obtain fairly quickly.Timms,testifying regarding the September 14 meeting, could not recall any discussionregarding resort to the grievance procedure or the possible appointment of anarbitrator under the terms of the contract.He testified that "about the onlydiscussion" was that Menck told the committee he had just made the decisionthe night before and nothing in the interim caused him to change his mind.Neither Dubord nor Bryant who were present at the meeting as committee mem-14 This finding is basedon the credited testimony of Ohlen who stated thathe met em-ployee Tanneras heleft Zitner's officeTannerasked what the trouble was and Ohlenreplied that he was discharged "for the trouble yesterday."Tanner told several otheremployees, Tebon testified that when Ohlen leftZitner's officehe walked out to theassemblyline and called out "come on, boys,we're fired" and a group gathered.I do not creditTebon's testimony15Honeywellexplained that whereas there was no contract in effect atthe time it washis thought that the discharges could be discussed with the Respondent1" This finding is based onthe testimony of Honeywelland Dubord who were presentat the meeting. HARNISCHFEGER CORPORATION57hers recalled any mention of the use of the grievance procedure. I do not creditMenck's testimony in this regard.The employees of both plants remained out on strike on September 14. Ata union meeting held on September 15 the membership voted to return to theirjobs on the morning of September 17 and at the same time agreed that Connelly,Ohlen, and Wheatley be reimbursed by the Union for time lost at their regularrates of pay until they were reinstated or strike action was taken.The employees returned to work at both plants on the morning of September 17.On September 18 the Union's grievance committee met with Timms concern-ing a grievance of the sandblasters, the subject matter being a request that achain hoist be installed at the sandblasting station to alleviate the heavy liftingproblem 17Honeywell testified that prior to the said meeting he asked Timmsif he would recognize and meet with the grievance committee to process a griev-ance and Timms unhesitatingly replied that he would.Prior to this occasion,according to Honeywell, the grievance meetings came up regularly every otherThursday.Honeywell stated he generally saw Fontaine before meetings todetermine the time of the meeting or if Respondent had some business whichmade it impossible to meet, then plans were made to hold the meeting the fol-lowing day.There is no indication in the record that any discussion relative tothe discharges of the three employees was had at this grievance meeting.Larson testified that it was discussed at several negotiation meetings subse-quent to September 18.Larson and Dubord testified that Respondent's answerto the bargaining committee was that since a charge had been filed with theBoard (September 24, 1951) alleging the discriminatory discharge of the saidthree employees the matter was closed and unless ordered to do so by the Boarditwould not reinstate them.On October 2, 1951, Respondent's representatives and the bargaining com-mittee agreed on the terms of the new contract.Menck testified that the bar-gaining committee had to seek approval of the membership before it couldfinally accept a settlement it reached with Respondent and he was informed thatat a membership meeting held on the night of October 2 the proposals of Respond-ent to the bargaining committee were accepted.The new contract executed onOctober 14 provided in its preamble that it was entered into on October 2, 1951,and was to be effective as of September 1, 1951.ConclusionsA.With respect to the contractualrelationsbetween the partiesAs found hereinabove the contract between the parties which expired onMay 15, 1951, contained in the section "Grievance Procedure," among otherthings, a no-strikeclause.The primary issue to be resolved is whether or not there was, in effect, onSeptember 13, 1951, an oral extension of the written contract whereby the em-ployees waived their right to strike on that date, a right guaranteed them underthe Act.It is undisputed that after the expiration date of the contract the union bar-gaining committee and Respondent's representatives executed two written ex-tensionson May 29 and June 13, respectively, which extended the contract17 Grievancemeetings prior to this particular one were held regularly every otherThursday afternoon.This meeting was held on a Tuesday. The record indicates that itwas the only grievance meeting held during September 1951.It is alsonoted that thewelder plant employees did not process any grievances or resortto theuse of grievancemachinery during September. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough June 30, 1951.These extensions were made with the complete ap-proval of the union membership which placed strict limitations on its bargain-ing committee regarding the length of time the old contract was to be extended.Itwill be recalled also that the membership disapproved the action of itsofficers previously taken, extending in writing the old contract for a 60-dayperiod from May 15.The testimony of four members of the union bargaining committee is thatshortly after the expiration of the last written extension the parties enteredinto an oral agreement to abide by the terms of the old contract only untilSeptember 1, 1951.The testimony of Respondent's representatives, Menck andTimms, set forth in detail above is to the effect that the parties would bebound by theterms ofthe old contract until after the Milwaukee contract wassettled.Menck's testimony in this regard is unconvincing.At one point hestated "it was my understanding" that the contract would be extended untilthe Milwaukee agreement was concluded.At another point he said the Unionorally agreed to the extension but amended his answer by adding "there wasno objection to it."Menck's testimony as to the time when the Union orally agreed to the exten-sion is confusing and is at variance with the testimony of other Respondent'switnesses.He testified that during a bargaining session in May it was hisunderstanding the parties orally agreed to the extension and it was his sugges-tion at that time that there be no further written extensions.He also testifiedthat during a negotiation session in August, Larson orally agreed on behalfof the Union that the old contract would run until the parties arrived at a newagreement.Timms, on the other hand, testified that it was at a meeting in theearly part of July that agreement was reached by the parties on this issue.Timms admitted, however, that at the July meeting the Union, while indicatingits agreement to continue negotiations for a new contract, was insistent uponits right to strike and it was precisely because of such insistence that the Re-spondent refused to accept the Union's proffered proposals and nothing furtherwas accomplished at the said meeting.Notwithstanding Menck's testimony the record is clear as set forth above thatthe parties executed two written extensions of the contract on May 29 and June13, and that the said extensions were made strictly in accordance with theauthority granted the bargaining committee by the membership which alsoplaced strict limitations on the length of time the old contract was to be ex-tended.It is also noted that when the discussions regarding the oral extensionof the contract took place, Respondent's representatives admittedly had no ideaof the possible settlement date of the Milwaukee contract.Thus if Respond-ent's version of the extension of the oral contract is accepted, the Union bounditself, among other things, to a no-strike clause for an indefinite and uncertainperiod.The record is to the contrary.The minutes of the union membershipmeetings in evidence do not disclose any discussion or approval of any actionwhich would extend the agreement for such an indefinite period. Indeed, theJuly 5 minutes indicate the Union's desire to operate without a contract for alimited period and only until September 1.Further, the statement of Brownat the July 5 negotiation meeting reveals definitely the Union's position thatits right to strike must be preserved.The Respondent also contended that the grievance meeting held at the truck-crane plant on September 18 constitutes evidence that the contract was ex-tended.As found above this was the only grievance meeting held during Sep-tember.It was not regularly scheduled and was contrary to the normal pro-cedure ; it was specifically requested by the Union to clear up a condition which, HARNISCHFEGER CORPORATION59If continued, might have resulted in injury to the employees concerned with it.I agree with the position of the General Counsel set forth fully in his briefthat the duty toadjust grievances doesnot depend on the existence of a col-lective-bargaining contract," andfurther that the adjustment of grievances doesnot provide proof of even the existence of recognition of the Union, much less theexistence of a contract 19Upon the foregoingand uponthe recordas a wholeI concludeand find, basedon the testimony of Larson, Honeywell, Bryant, and Dubord which I credit,that the contract which bore the expiration date of May 15, 1951, was extendeduntil only September 1, 1951.B.With respect to the walkout on September 13It is the Respondent's contention raised at the hearing and in its brief thateven if there was no contract in effect between the Respondent and the Union,the walkout on September 13, 1951, was not legally protected concerted activityon the part of the employees.As has been seen, the union bargaining committee and Respondent's repre-sentatives had been meeting together over a 4-month period on the terms of anew contract.Their meeting on September 12, while ending on a cordial note,still left undecided the very vital issues, so far as the employees were concerned,of wages and seniority.Unrest among the employees because of lack of decision on these vital issueshad been mounting and as Honeywell testified "it really blossomed forth" onthe morning of September 13. The employees wanted to know what was goingon at the negotiation meetings and why they were not getting a raise.As has been found, they ceased work, punched out their timecards, and leftRespondent's property only after a vote to take such action had been taken onthe suggestion of the union president who took charge of the meeting.There-after, the whole plant walked out and requested Respondent's representativesto speak to them about the issues in which they were primarily interested,namely, wages and seniority.This request was refused. It is immaterialwhether their purpose was to discuss freely and become informed of the progressof the negotiations or to exert collective pressure upon the Respondent to obtaina wage increase.Under either view the action of the employees constituteda form of concerted activity for mutual aid and protection within the meaningof Section 7 of the Act.The Board, with court approval, has consistently held that work stoppagesoccurring during working hours to present or to force corrections of allegedgrievances relating to conditions of employment, or as in the instant situation ademand for increased wages and the settlement of negotiations for a new contract,constitute not an irresponsible work stoppage as Respondent contends, but pro-tected concerted activity.This has been so even where it has appeared that the18 See the first proviso of Section 9 (a), of the Act:"That any individual employee or agroup of employees shall have the right at any time to present grievances to their employerand to have such grievances adjusted,without the intervention of the bargaining repre-sentative,as long as the adjustment is not inconsistent with the terms of a collective-bargaining contract or agreement then in effect."Senate Report No. 105,80th Congress,page 24, commenting on this provision states, "the revised language would make it clearthat the employees right to present grievances exists independently of the right of thebargaining representative,if the bargaining representative has been given an opportunityto be present at the adjustment,unless the adjustment is contrary to the terms of thecollective-bargaining agreement,then in effect."See alsoHarrisonWoodson Company,Inc., 70 NLRB 956;Phelps Dodge Copper Corporation,63 NLRB 686.19 SeeNorth Electric Manufacturing Company, 84NLRB 136. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activity was participated in by only a minority of the employees andwas followed by a refusal to obey an order to return to work. See, e. g.,ModernMotors, Incorporated,96 NLRB 964, enforced as modified 198 F. 2d 925 (C. A-8) ; J. I. Case Company, Bettendorf Works,95 NLRB 47, enforced as modified198 P. 2d 919 (C. A. 8);Aldora Mills,79 NLRB 1, enforced 180 F. 2d 580 (C. A.5) ; Kennametal, Inc.,80 NLRB 1481, enforced 182 F. 2d 817 (C. A. 3) ;GullettGin Co.,Inc.,83 NLRB 1, enforced as modified 179 F. 2d 499 (C. A. 5) ;CarterCarburetor Corp.,48 NLRB 354, enforced 140 F. 2d 714 (C. A. 8);American Manu-facturing Company of Texas,98 NLRB 226;Sunset Minerals, Inc.,100 NLRB1457;Southern Silk Mills, Inc.,101 NLRB 1.Respondent's counsel contended in oral argument, and in his brief, that theactions taken on September 13 were not protected concerted activities becausethey come within the purview of the decision of the Court of Appeals for theFourth Circuit in theDrapercase, 145 F. 2d 199. There, the court found un-protected a "wild cat strike" by a minority group designed "to interfere with thecollective bargaining by the duly authorized bargaining agents selected by allthe employees" and "to take the bargaining out of the hands of the legally chosenrepresentatives and proceed with it themselves" "in violation of the purposes ofthe Act and of an agreement existing between the employer and employees fororderly collective bargaining."Such a strike, the court held, was "clearly dis-tinguishable from a strike which, although not justified, nevertheless accordswith the rights of the parties under the National Labor Relations Act." Thecourt specifically denied "of course, that a strike can be called only by a bar-gaining Union, or that less than a majority of the employees will not be pro-tected when they go on strike in protection of their rights."The vice inDraper,therefore, was action taken by a minority group in derogation of the stand takenby the exclusive representative. In this case, as set forth above, the walkoutoccurred only after a vote of the employees in the bargaining unit had been taken.The whole plant walked out.While it is true, as Larson testified, that theunion officers as such did not instigate the meeting at the time clock, neverthe-less, from the time of the time-clock meeting any action that was taken becameaction of the entire union membership. Certainly the action taken on Sep-tember 13 cannot be characterized as a minority action. I think it is clear thatthe Draper doctrine is inapposite to the facts of the instant case and I find nomerit in the Respondent's contention.The Respondent also contended at the hearing that the activity of the em-ployees on September 13 was unprotected because it was preceded by neithernotice nor demands.The Board, in its Decision and Direction of Election intheLiberty Cork Co., Inc.,96 NLRB 372, where it was contended by an employerthat no election should be directed because the action of certain employees ingoing on strike without giving prior notice was illegal and unauthorized, stated"a strike is not illegal or of a `wildcat' nature merely because it was calledwithout prior notice to the employer."See also J.A. Bentley,83 NLRB 803, 811,footnote 13.Upon the foregoing and the record as a whole I find that the walkout of theemployees on September 13 was a protected concerted activity.C.With respect to the discharges on September 14It is undenied that upon reporting for work on the morning of September 14,Connelly, Ohlen, and Wheatley were told they were discharged for instigatingand leading an illegal walkout. HARNISCHFEGER CORPORATION61It has been found that the activity of September 13 in which Connelly, Ohlen,and Wheatley were engaged was a protected concerted activity.Thus, we havehere a situation in which Respondent discharged employees because they wereengaged inactivities protected by the Act. It is well established that such aninterference with protected rights is, without more, a violation of Section 8 (a)(1) and (3) of the Act.10 SeeRepublic Aviation Corp. v. N. L. R. B.,324 U. S.793;Home Beneficial Life Ins. Co. v. N. L. R. B.,159 F. 2d 280 (C. A. 4), cert.den. 332 U. S. 758;Cusano v. N. L. R.B., 190 F. 2d 898 (C. A. 3);N. L. R. B. v.Arthur J. Wiltse, d/b/a The Ann Arbor Press,188 F. 2d 917 (C. A. 6), cert. den.342 U. S. 859. Cf.N. L. R. B. v. J. I. Case Company, BettendorfWorks, andcases cited therein,supra; Modern Motors, Incorporated v. N. L. R. B., supra.During the hearing, and in oral argument, counsel for the Respondent advancedthe theory that since the new contract agreed to between the parties on October 2,1951,was effective retroactively to September 1, 1951, there was no periodbetween contracts when the parties were not bound by a no-strike clause. Itwas pointed out to counsel that if his retroactivity theory was applied to thefacts in the instant situation it would operatein anex postfactomanner.Theright to strike is a fundamental right guaranteed by the Act and the Board willnot limit the exercise of this right by the application of such a theory as proposedby Respondent's counsel.Furthermore, as the General Counsel sets forth in hisbrief in advancing his theory, Respondent's counsel would "have to argue thatan act which is lawful when performed is made unlawful by a subsequent con-tractual agreement."An analogy can be drawn between this case and the caseswherein the Board has held that a union-shop provision in a contract may notbe retroactively applied.SeeThe Eclipse Lumber Company, Inc.,95 NLRB 464;Colonic Fibre Company, Inc.,65 NLRB 589; 71 NLRB 354, enforced with modi-fications 163 F. 2d 65 (C. A. 2).Respondent's counsel also argued that since the Union never processed thedischarges of Connelly, Ohlen, and Wheatley through the grievance procedure,the complaint as, to them should be dismissed.As has been found there wasno contract in effect at the time the discharges took place which provided fora grievanceprocedure.Secondly, the record is clear that the union bargainingcommittee during negotiation sessions subsequent to the discharges sought thereinstatement of the three discharged employees and was told by Menck thatunless he was ordered to do so by the Board he would not change his position.Finally, Section 10 (a) of the amended Act expressly provides that the Board'spower to prevent unfair labor practices "shall not be affected by any other meansof adjustment or prevention that has been or may be established by agreement,code, law, or otherwise."SeeTodd Shipyards Corp.,98 NLRB 814 and casescited therein.I find no merit in this contention.Respondent's counsel cited theWisconsin Employment Relations Board(Briggs and Stratton Corp.)case, 336 U. S. 245, as supporting his contention thatthe discharges were proper even if no contract was in effect. Counsel admittedin oral argument at the hearing that we were not here involved with aseries ofwork stoppages.The Supreme Court in theWisconsin EmploymentRelationsBoardcase held that a series of unannounced "intermittent" work stoppages10Whether the discharges be regarded as a violation of either 8 (a) (1)^ or& (a), (3),or both, it is found necessary in order to effectuate the policies of the Act to order rein-statement and back pay for the discharged employees as provided in The Remedy sectionbelow. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD"to win unstated ends" was not protected by Section 7. In so holding, how-ever, the Court made it clear that it was not disturbing the settled body of lawpursuant to which "summary discharges attempted in retaliation for isolatedwork stoppages reflecting temporary rebellion over rules or conditions of work"are held unfair labor practices.In the instant case there is involved neither an attempt by the employeesto fix for themselves terms and conditions of employment contrary to thosefixed by management, nor the use of novel techniques for imposing economicpressure upon an employer more severe than a strike. The employees refusedto work during the period while they were discussing the progress of the negoti-ations and their demands for an increased wage.The stoppage was isolated ;it reflected a "temporary rebellion over conditions of work."The dischargeswhich resulted from participation in such stoppage were in violation of the Act.Upon the foregoing and upon all the evidence it is found that by dischargingJohn Connelly, Austin Ohlen, and Charles Wheatley and by thereafter refusingto reinstate them for the reason that they engaged in concerted activities formutual aid and protection the Respondent interfered with, restrained, andcoerced their employees in the exercise of rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurringin connection with the operations of the Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent has engaged in and is en-gaging in certain unfair labor practices it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent discriminated in regard to the hire andtenure of employment of John Connelly, Austin Ohlen, and Charles Wheatleyby discharging them on September 14, 1951, and thereafter refusing to reinstatethem following their participation in a protected concerted activity, it will berecommended that the Respondent be ordered to offer the said employees fullreinstatement to their former or substantially equivalent positions without prej-udice to their seniority or other rights and privileges. It will also be rec-ommended that the Respondent be ordered to make whole John Connelly,Austin Ohlen, and Charles Wheatley for any loss of pay they may have sufferedas a result of the discrimination against them.Consistent with the policy of theBoard enunciated in F. W.Woolworth Company,90 NLRB 289, it will be rec-ommended that losses of pay be computed on the basis of each separate cal-endar quarter or portion thereof during the appropriate back pay period.Thequarter shall begin with the first day of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal to that whichthese employees normally would have earned for each quarter or portionthereof, their net earnings, if any, in other employment during that quarter.SeeCrossett Lumber Company,8 NLRB 440;Republic Steel Corporation v.N. L. R. B.,311 U. S. 7. Earnings in any one particular quarter shall have no HARNISCHFEGER CORPORATION63effect upon the back-pay liability for any other quarter. It is also recommendedthat the Respondent be ordered to make available to the Board upon request pay-roll and other records to facilitate the checking of the amount of back pay due.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.Amalgamated Local 632, United Automobile, Aircraft and AgriculturalImplement Workers of America (CIO) is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JohnConnelly, Austin Ohlen, and Charles Wheatley, thereby discouraging member-ship in Amalgated Local 632, United Automobile, Aircraft and AgriculturalImplementWorkers of America (CIO), and labor organizations generally,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employees in theexercise of their right to engage in or to refrain from engaging in any orall of the concerted activities guaranteed them by Section 7 of the NationalLabor Relations Act, and WE WILLNOT discourage membership in AMAUGAMATED LOCAL 632, UNITED AUTOMOBILE, AIRCRAFT AND ACRIcu uRAL IM-PLEMENT WORKERS OF AMERICA (CIO), or in any other labor organizationof our employees, by discriminating against any employees in any mannerwith regard to their hire or tenure of employment, except to the extentpermitted by Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positionswithoutprejudice to any seniority or other rights and privileges previously enjoyedand we will make them whole for any loss of pay suffered as a result of thediscrimination against them.John ConnellyAustin OhlenCharlesWheatleyAll our employees are free to become, remain, or refrain from becoming orremaining, members of the above-named union or any other labor organization.We will not discriminate in regard to hire or tenure of employment or any term 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDor condition of employment against any employee because of membership inor activity on behalf of any such labor organization.HARNISCHFEGER CORPORATION(Employer)By ------------------------------(Representative)t(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.AIRREDUCTIONCOMPANY, INC., AIR REDUCTION SALES COMPANYDIVISIONandJOHN M. O'NEIL 1LOCAL375,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFLandJOHN M.O'NEIL.Cases Nos. 3-CA-496 and 3-CB-127. February 7,1953Decisionand OrderOn July 22, 1952, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs,and requested oral argument.The General Counsel also filed a brief.The Respondents' request for oral argument is denied, as the recordand briefs, in our opinion, adequately present the issues and the posi-tions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, but only insofar as they are con-sistent with our decision herein.1.The Trial Examiner found that employee O'Neil was not boundby the union-security provision in the agreementbetween the Respond-ents, because he had no actual knowledge of such clause. Accordingly,1 The Intermediate Report contains two typographical errors,which are corrected asfollows :(1)The spelling of O'Neil's name is corrected to conform to the spelling on thecharge and complaint;(2) O'Neil's last payment of dues was on February 26, 1954, not1952 as stated in the report.103 NLRB No. S.